 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 94 
558 
The Lorge School 
and
 Linda Cooperman.  
Case 2Œ
CAŒ37967 
August 19, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On November 18, 2009, Administrative Law Judge 
Joel P. Biblowitz issued the 
attached supplemental deci-
sion.  The Respondent filed 
exceptions and a supporting 
brief, and the General Counse
l filed an answ
ering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has reviewed th
e supplemental decision
1 and the record in light of the exceptions and briefs and 
has decided to affirm the judge™s rulings, findings,
2 and 
                                                          
 1 While the underlying decision in this case, 
The Lorge School, 352 
NLRB 119 (2008), enfd. 305 Fed. Appx. 811 (2d Cir. 2009), was de-
cided by only two Board Members, the court™s order and mandate 

upholding that decision became final prior to Supreme Court™s decision 
in New Process Steel, L.P. v. NLRB,
 130 S.Ct. 2635 (2010), holding 
that a two-member group may not exercise delegated authority when 

the membership of the group falls below three. In these circumstances, 
we regard the matters finally resolv
ed by the court of appeals as res 
judicata in this proceeding. See 
Chicot County Drainage District v. 
Baxter State Bank
, 308 U.S. 371, 374Œ378 (1940); 
Nemaizer v. Baker
, 793 F. 2d 58, 65 (2d Cir. 1986) (cited with approval in 
United Student Aid Funds, Inc. v. Espinosa
, 130 S. Ct. 1367, 1377 (2010)). 
2 The Respondent has implicitly excepted to some of the judge™s 
credibility findings.  Th
e Board™s established policy is not to overrule 
an administrative law judge™s cred
ibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 

and find no basis for reversing the findings. 
We agree with the judge that Linda Cooperman™s efforts at self-
employment were ﬁa sincere and reasonable effortﬂ to mitigate lost 
earnings.  Pursuit of self-employment can be an adequate and proper 

way for a discriminatee to attempt to 
mitigate lost wages, even when it 
is outside the field in which the discriminatee was previously em-
ployed.  See, e.g.,
 Weldun International
, 340 NLRB 666, 682 (2003) 
(finding that a machine repair worker engaged in a reasonable effort to 
mitigate backpay when, after seekin
g and failing to find work in his 
specialty, he started a food service business);
 Black Magic Resources, 
Inc., 
317 NLRB 721, 722 (1995) (finding that an unlawfully discharged 
mine worker engaged in a reasonable effort to mitigate backpay by 
pursuing unskilled laborer work on 
a self-employed basis).  Cf. 
Re-gional Import & Export Trucking Co.
, 318 NLRB 816, 817Œ818 (1995) 
(awarding backpay to discharged tr
ucker who opened restaurant that 
never generated profit).   We thus find distinguishable 
Aero Ambulance 
Service, 349 NLRB 1314, 1316 (2007), where a Board majority tolled a 
discriminatee™s backpay as of the date
 he chose to pursue  different, and 
lower-paying, lines of 
work (bartending and film-extra work), having 
decided he was no longer interested in the EMT work he performed 
prior to his discharge.  Here, Cooperman pursued self-employment 
(opening a gourmet food store and catering business) only after an 

exhaustive but unsuccessful search 
for substantially similar employ-
ment in education administration, during which she applied for more 
than 600 jobs over an 8-month period. 
conclusions and to adopt the recommended Supplemental 
Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Supplemental Order of the administrative law 
judge and orders that the Respondent, The Lorge School, 
New York, New York, its officers, agents, successors, 

and assigns, shall make Linda Cooperman whole by pay-
ing her $129,003.34, plus inte
rest accrued to the date of 
payment, as prescribed in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987), minus tax and withhold-
ings required by Federal and State laws. 
 Joane Wong, Esq. 
and Rita Lisko, Esq., 
for the General Coun-
sel.  
Daniel Silverman, Esq. 
and Michael Silverman, Esq. 
(Silverman & Silverman, LLP)
, for the Respondent
. Antonio Cavallaro, Esq. (New
 York State United Teachers)
, for 
the Charging Party. 
SUPPLEMENTAL DECISION 
JOEL P. BIBLOWITZ
, Administrative Law Judge.
 This case 
was heard by me on April 14, 2009, in New York, New York.  
In its Decision and Order in the underlying case which issued 
on February 19, 2008, the Board found that the Respondent 
violated Section 8(a)(1) of th
e National Labor Relations Act 
(the Act) by discharging Li
nda Cooperman on August 1, 2006, 
and ordered the traditional rein
statement and backpay remedy.
1 The United States Court of Appeals for the Second Circuit 
issued its Judgment on January 9, 2009, enforcing the Board™s 
Order in full.
2 The compliance specification, which issued on February 13, 
2009, alleges that the backpay 
period was from August 1, 2006, 
the date of Cooperman™s discharge, to March 31, 2008, when 
Respondent made an unconditional 
offer of reinstatement to 
Cooperman.  The compliance speci
fication alleges net backpay 
is owed of $129,003.34,
 plus interest. 
In its answer to the complia
nce specification, Respondent 
admits ﬁthat the backpay period is correctly set forth in the 
Compliance Specificationﬂ and ﬁa
dmits that the gross backpay 
is correctly set forth in the compliance specification.ﬂ
3                                                           
 1 The Lorge School, 352 NLRB 119 (2008). 
2 305 Fed. Appx. 811 (2d Cir. 2009). 
3 These admissions provide a sufficient and dispositive basis on 
which to reject the claim in Respondent™s brief (R. Br. at 1 fn. 1) that it 
was wrongly barred at trial from a
dducing evidence showing that ﬁthe 
backpay period should be cut short b
ecause [subsequent to her unlawful 
discharge] Cooperman would have quit 
or have been terminated due to 
pedagogic differences and/or racial comments.ﬂ 
Sec. 102.56(b) of the Board™s Rules and Regulations sets forth what 
must be included in an answer to a compliance specification.  It states, 
in pertinent part:  As to all matters within the knowl
edge of the respondent, including 
but not limited to the various factors 
entering into the computation of 
gross backpay, a general denial shall not suffice. As to such matters, if 
the respondent disputes either the 
accuracy of the figures in the speci-
fication or the premises on which th
ey are based, the answer shall spe-
cifically state the basis for such disagreement, setting forth in detail the 
 LORGE SCHOOL
 559
Respondent denies the balance of the allegations contained 
in the specification, alleging th
at Cooperman did not satisfy her 
obligation to search for comp
arable employment and should 
therefore be disqualified from receiving any backpay.  In this 
regard, Respondent contends that
 Cooperman did not maintain 
an adequate record of her search for interim employment and, 
more specifically, did not satisfy the requirement to mitigate 
damages by not applying for any teaching positions or tutoring 
positions.  Further, Respondent 
contends that Cooperman™s 
efforts at self-employment did not constitute a legitimate miti-
gation effort. 
Factual Findings 
As set forth in more detail in the underlying decision in this 
matter, on August 1, 2006, Coope
rman was unlawfully termi-
nated from The Lorge School, a private school in New York 
City for children with de
velopmental disabilities. Cooperman had begun work at the school just 3 weeks ear-
lier after being hired as the sch
ool™s instructional supervisor.  
During most of the 3 weeks, Cooperman worked with the out-
going instructional supervisor to 
learn the responsibilities of her 
new job.  The instructional supe
rvisor was responsible for all 
aspects of curriculum and inst
ruction, and for mentoring, 
evaluating, and hiring teachers, and teachers™ assistants.  As 
instructional supervisor, Cooperman was responsible for sched-
uling classes, assigning teache
rs and generally overseeing in-
struction and assessment of student
s.  Prior to working at The 
Lorge School, Cooperman worked as a teacher of mathematics, 
English, and science and, most recently, as an assistant to a 
principal at an elementary school.  In that last position, she 
functioned as principal within the school, but did not hold that 
title.  Cooperman has the educational background and has ob-
tained the necessary certifications and licenses required by New 
York State to apply for any posit
ion in a school district, includ-
ing school administrator positions su
ch as assistant principal or 
principal, and districtwide positi
ons such as assistant superin-
tendant or superintendent. 
Cooperman testified that afte
r her termination she began 
looking for new work immediately.  Indeed, as early as August 
1, the day of her terminatio
n, Cooperman™s daughter began 
emailing potential job leads to
 Cooperman.  Primarily, Coop-
                                                                                            
 respondent™s position as to the appl
icable premises and furnishing the 
appropriate supporting figures. 
Sec. 102.56(c) of the Board™s Rules and Regulations explains that 
If the respondent files an answer to 
the specification but fails to deny 
any allegation of the specification
 in the manner required by para-
graph (b) of this section and the failure so to deny is not adequately 
explained, such allegation shall be deemed to be admitted to be true, 

and may be so found by the Board without the taking of evidence 
supporting such allegation, and the respondent shall be precluded from 
introducing evidence controverting the allegation. 
As referenced, Respondent™s answer does not raise the issue that the 
backpay period would have 
been ﬁcut shortﬂ or claim that, as a result of 
cutting the backpay period, the alleged gross backpay calculations are 

inaccurate.  To the contrary, Respondent™s answer affirmatively and 
unequivocally admits the correctness of the backpay period and gross 
backpay pled by the Government. 
 The answer, which Respondent 
never sought to amend before, during, 
or after trial, is binding on Re-
spondent. 
erman looked for work by filling out an online job application 
for the New York City public 
schools and applied for certifi-
cates of eligibility for the type of jobs she was seeking, which
 included placement eligibility as a principal or an assistant 
principal at elementary, interm
ediate, and junior and senior 
high schools.  In addition, she obtained a certificate of eligibil-
ity to be a principal supervisor
 of mathematics.  These certifi-
cates were mailed to her in August and enabled her to access 
the New York City (NYC) online application process for posi-
tions falling within her certificat
ion, and allowed reviewers of 
her applications to access her 
resume and other qualifications 
materials.  A separate application process placed her in an as-
sistant principal pool, and if a 
school was looking for an assis-
tant principal it could review the pool and their qualifications 
and invite pool members to an 
interview process called a ﬁCŒ30 
process.ﬂ  Cooperman went to many CŒ30 interviews through 
this process. In total, Cooperman estimated that through the online pool 
process, she applied for at least 640 positions during the back-
pay period, a figure she derived 
from her application to an av-
erage of 40 jobs, twice a month,
 during the course of the 8 
months after her discharge.  
Cooperman described how on the 
1st and 15th of each month, she would log into the New York 
education department web site 
and review jobs for which she 
was eligible to apply.  Initially
, Cooperman applied for assistant 
principal and principal positions in the Bronx and Manhattan 
and tried to limit her commute to 1Œ1/2 hours, but within that 
radius she applied for all princi
pal and assistant principal open-
ings.  She would send the school 
her application and essays and 
she did this ﬁover and over again.
ﬂ  Within a few months, after 
having no success, Cooperman expa
nded her search to include 
applying for jobs in Queens and Brooklyn as well. 
In addition, Cooperman applied to between 5 and 10 posi-
tions that were listed on a 
job posting service called BOCES 
(Board of Cooperative Educatio
nal Services) that listed posi-
tions in suburban areas of New 
York City.  Cooperman also 
applied for jobs she found in th
e New York Times want ads.  
Cooperman testified that every Sunday she would search the 
section where health and educa
tion jobs were posted.  These 
jobs did not involve prequalificat
ion in order to apply.  She 
would mail a form letter (conforming the letter to the details of 
the principal or assistant principal job listed in the BOCES or 
NYT ad) along with her administra
tor™s certificate or license, 
and a resume, to the prospective employer.
 As a result of her online applic
ations, Cooperman testified, 
and submitted to the Region, a list of 18 positions for which she 
interviewed.  In addition, there were additional interviews that 
Cooperman recalled that were no
t on the list given to the Re-
gion.  In some instances, Co
operman was called for second 
interviews, but in no case was she selected for the position.   
Cooperman also applied for substitute teacher positions in 
several school districts and a position as a permanent substitute 
in one district, jobs that woul
d pay a daily rate. She was not 
successful in this job search either. 
Frustrated with her lack of success in finding a position in 
education, in early 2007 Cooperman looking into business op-
portunities that culminated in her and her husband™s establish-
ment of a gourmet natural food store and catering business in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 560 
Scarsdale. This enterprise, ﬁChurch Avenue Poultry Market,ﬂ 
was incorporated in June 2007, space was leased in September 
2007, and the store opened in April 2008.  In addition to selling 
take out food and offering cateri
ng, the venture offered cooking 
classes, and education in healthy lifestyles. 
Beginning in the spring of 2007, Cooperman devoted her 
time to creating this business.  She undertook responsibility for 
investigating the prospects for 
and preparing to open this busi-
ness.  Cooperman developed a bu
siness plan, looked for prop-
erty, investigated architects, interviewed architects, applied for 
licenses an permits, began working with a store designer, met 
with culinary schools, interviewe
d employees, contractors, and 
purchased equipment.  Cooperman
 supervised the construction 
and renovation of the facility. 
 Cooperman developed brochures 
for the store offerings and adve
rtisements, and placed ads. 
Analysis 
1.  Principles 
A finding by the Board that an unfair labor practice was 
committed is presumptive proof that
 some backpay is owed.  
Minette Mills, Inc.
, 316 NLRB 1009, 1010Œ1011 (1995); 
Ar-lington Hotel Co.
, 287 NLRB 851, 855 (1987), enfd. in part 
876 F.2d 678 (8th Cir. 1989); 
NLRB v. Mastro Plastics Corp.
, 354 F.2d. 170, 178 (2d Cir. 1965)
, cert. denied 384 U.S. 972 
(1966). The General Counsel™s burden in a backpay proceeding is 
limited to showing the gross bac
kpay due each discriminatee.  
J.H. Rutter Rex Mfg. Co. v. NLRB
, 473 F.2d 223, 230Œ231 (5th 
Cir.) cert. denied 414 U.S. 822 
(1973).  The General Counsel 
has discretion in selecting a formula that will closely approxi-
mate backpay.  He has the burden
 of establishing only that the 
gross backpay amounts contained 
in a compliance specification 
are reasonable and not an arbitrary approximation.  
Perform-ance Friction Corp.
, 335 NLRB 1117 (2001); 
Mastell Trailer 
Corp., 273 NLRB 1190 (1984).  Any formula which approxi-
mates what the discriminatees 
would have earned had they not 
been discriminated against is ac
ceptable if not unreasonable or 
arbitrary in the circumstances.  
La Favorita, Inc.
, 313 NLRB 
902, 903 (1994), enfd. mem. 48 F.3d 1232 (10th Cir. 1995).  
Any uncertainty about how much backpay should be awarded 
to a discriminatee is resolved in
 his or her favor and against the 
respondent whose violation 
caused the uncertainty.  
Alaska Pulp Corp., 326 NLRB 522, 523 and cases cited at fn. 8 (1998), 
enfd. in part 231 F.3d 1156 (9th Cir. 2000); 
Intermountain Ru-
ral Electric Assn.
, 317 NLRB 588, 590Œ591 (1995), enfd. mem. 
83 F.3d 432 (10th Cir. 1996).
4 In this case, as noted, supr
a, the Respondent has admitted 
                                                          
 4 ﬁThis does not mean, however, th
at the Board will always approve 
the General Counsel™s backpay form
ula even if it is reasonably de-
signed to arrive at the approxi
mate amount of backpay due.ﬂ  
Alaska 
Pulp Corp.
, 326 NLRB at 523.  The objective is to reconstruct as accu-
rately as possible what employme
nt and earnings the discriminatee 
would have had during the backpay 
period had there been no unlawful 
action.  
American Mfg. Co. of Texas
, 167 NLRB 520 (1967).  The 
Board may borrow elements from the suggested formula of each party 
to account for conditions described in
 the evidence and thereby meet its 
objective of accurately recons
tructing backpay amounts.  
Hill Trans-
portation Co., 102 NLRB 1015 (1953). 
that the General Counsel™s gro
ss backpay allegations are accu-
rate.  I find that the General Counsel has met his initial burden 
of establishing the reasonabl
eness of the gross backpay 
amounts contained in the complian
ce specification.  Based on 
the evidence, these amounts are th
e most accurate estimate of 
gross backpay that would have been paid to Cooperman had 
there been no unlawful action to remove her.  They are based 
on a backpay period (also admitted to be accurate by the Re-
spondent) covering the time of discharge to the time an offer of 
reinstatement was made by The Lorge School to Cooperman.  
The lost wages are based on the Cooperman™s wages at the time of discharge, supplemented by th
e increase provided to all ad-
ministrators at the school during th
is period.  All of this is un-
disputed. Respondent™s challenge to Coop
erman™s backpay centers on 
her efforts to mitigate her losses.  A discriminatee is entitled to 
backpay if he makes a ﬁreasonably diligent effort to obtain 
substantially equivale
nt employment.ﬂ  
Moran Printing Inc., 330 NLRB 376 (1999).  In seeking to mitigate loss of income, a 
backpay claimant is held only 
to reasonable exertions, not the 
highest standard for diligence.  
Kentucky River Medical Center
, 352 NLRB 194, 200 (2008), enfd. 557 F.3d 301 (6th Cir. 2009).  
The Board has repeatedly adopted the statement, set forth in 
1849 Sedgwick Realty LLC
, 337 NLRB 245, 254 (2001), and 
other cases, that: 
 A good faith effort requires con
duct consistent with an incli-
nation to work and to be self-s
upporting and that such inclina-
tion is best evidenced not by a 
purely mechanical examination 
of the number or kind of applications for work which have 
been made, but rather by the sincerity and reasonableness of 
the efforts made by an individual in his circumstances to re-
lieve his unemployment. 
 Consistent with this, it is well 
settled that ﬁthe test for miti-
gation is not measured by an individual™s success in gaining 
employment, bur rather by the efforts made to seek work.ﬂ  
Essex Valley Visiting Nurses Assn.
, 352 NLRB 427, 429 
(2008); Fabi Fashions
, 291 NLRB 586, 587 (1988).  Whether a 
claimant™s search for employment has been reasonable is 
evaluated in light of all of the circumstances.  See 
Pope Con-
crete Products, 312 NLRB 1171 (1993), enf. mem. 67 F.3d 300 
(6th Cir. 1995); 
Cornwell Co., 171 NLRB 342, 343 (1968).  It 
is measured over the backpay pe
riod as a whole, not isolated 
portions thereof.  
First Transit Inc.
, 350 NLRB 825 fn. 8 (2007); Wright Electric
, 334 NLRB 1031 (2001), enfd. 39 Fed. 
Appx. 476 (8th Cir. 2002).  Any doubt or uncertainty in the 
evidence must be resolved in favor of the innocent employee 
claimant and not the respondent wrongdoer.  
Kentucky River 
Medical Center
, 352 NLRB at 200; 
NLRB v. NHE/Freeway, 
Inc., 545 F.2d 592, 594 (7th Cir. 1976); 
NLRB v. Miami Coca-
Cola Bottling Co.
, 360 F.2d 569, 572Œ573 (5th Cir. 1966).  The 
employer does not meet its burde
n of showing an inadequate 
job search by presenting evidence of lack of employee success 
in obtaining interim employment 
or of low interim earnings.  
Food & Commercial Workers Local 1357
, 301 NLRB 617, 621 
(1991).  LORGE SCHOOL
 561
2.  Respondent™s challenge to Cooperman™s mitigation efforts 
a.  Cooperman™s search for a new job 
Respondent challenges Cooperman
™s mitigation efforts and 
contends that gross backpay should be reduced because of un-
satisfactory mitigation efforts. 
 I reject Respondent™s argu-
ments.  Cooperman™s testimony,
 and the record as a whole, 
establish that her job search efforts were more than adequate to 
satisfy her duty to attempt to mitigate her losses.
5 First, much of Respondent™s attack on Cooperman™s mitiga-
tion efforts is, at bottom, an attack on the credibility of Coop-
erman™s testimony, an attack 
which I find entirely unpersua-
sive, and at times, far fetched. 
 Cooperman impressed me as an 
honest witness, who honestly re
counted an extensive and sin-
cere effort to look for work after her discharge.  Her testimony 
was uncontradicted, and I credit it. 
Respondent declares Cooperman
™s testimony that she was 
not counseled by the General Counsel after her discharge about 
ﬁobligations to look for workﬂ 
and ﬁdocumentﬂ her job search 
to be ﬁincredible,ﬂ but it is 
not.  Respondent™s professed shock 
reflects misunderstanding of Board 
practice and realities.  In-
deed, Cooperman did not file her charge until November 2006, 
and so her testimony that ﬁI didn™t have any communication 
with the Labor Board until maybe around the December time 

frameﬂ is entirely plausible.  In any event, the record reflects 
that in March 2008, the Region™s compliance officer wrote 
asking for information about her job search, which Cooperman 
provided.  Her letter to the co
mpliance officer was consistent 
with her testimony at trial.  As
 Cooperman testified, she did not 
need to be told to look for work.  In the wake of her discharge, 
she had an immediate financial incentive to look for work. 
Nor am I impressed by Respon
dent™s attack on Cooperman 
and the General Counsel, for not providing more ﬁdocumen-
taryﬂ evidence of her job search.  Cooperman plausibly and 
credibly explained that her job search was primarily conducted 
online, that she did not make a habit of printing out copies of 
letters she wrote and online applications that composed the gist 
of her search.  In fact, she did provide some documentary sup-
port for her testimony, but it is important to point out that there 
is no requirement that a discriminatee keep original source 
documentation of her job search efforts.
6  It is not required that 
a discriminatee corroborate her testimony.  
Heinrich Motors v. 
                                                          
 5 I note that this is not a case, such as in 
St. George Warehouse
, 351 
NLRB 961 (2007), where the General Counsel failed to advance evi-
dence of the discriminatee™s job search
.  In other words, in this case the 
General Counsel does not merely rely upon the Respondent™s failure to 

affirmatively meet its burden of 
proving the inadequacy of the dis-
criminatee™s job search efforts.  Here, the General Counsel, through 
Cooperman, produced substantial and uncontradicted evidence of Co-
operman™s job search. 
6 Employees are not disqualified from backpay ﬁbecause of their 
poor record-keeping.ﬂ  
Allegheny Graphics
, 320 NLRB 1141, 1145 
(1996), enfd. 113 F.3d 845 (8th Cir. 1997).  The Board has ruled a 

discriminatee™s inability to recall the 
names of places they searched for 
work or to maintain records of such after a long period of time does not 
establish a failure to mitigate damages.  
Midwestern Personnel Ser-
vices, 346 NLRB 624, 627Œ628 (2006) (citing 
U.S. Can Co.
, 328 
NLRB 334, 356 (1999)), enfd. 508 F.3d 418 (7th Cir. 2007); 
Cassis Mgt. Corp., 336 NLRB 961, 965 (2001), and cases cited therein. 
NLRB, 403 F.2d 145, 149 (2d Cir. 1968).  Corroboration can be 
of assistance if there is a dispute, but here, Cooperman™s testi-
mony is not only credita
ble but uncontradicted. 
Respondent also takes issue with
 the quality of Cooperman™s 
job search.  But I doubt that any 
discriminatee could satisfy the 
exacting test articulated by Respondent. 
Cooperman™s duty was to ma
ke a reasonable and honest, 
good-faith effort to find work.  Respondent ignores all that she 
did to look for work, and complains about what she did not do.  
For instance, Respondent assert
s that it was unreasonable and 
ﬁarbitraryﬂ for Cooperman to lim
it her job search, in the first 
few months of her unemploymen
t, to Manhattan, the Bronx, 
and suburban counties north of New York City.  After failing to 
land a new job, Cooperman broadened her search to Brooklyn 
and Queens in a few months.  This seems like a perfectly rea-
sonable effort from Cooperman.  
There were jobs available in 
the geographic area in which she looked, and she applied to 
them.  The geographic area is
 not unduly limited: it encom-
passes millions of people, and scores of jobs.  And when she 
was not successful in the first months of her job search she 
broadened the search.  It is not 
Cooperman™s job search that is 
arbitrary.  Rather, it would be
 arbitrary and unreasonable to 
permit a respondent to limit bac
kpay because, in hindsight, a 
perfectly reasonable job search was not fruitful.  After all, 
in hindsight, one can always surmise that an unsuccessful job 
search should have encompassed a broader geographic area.  
But Manhattan, the Bronx, and the northern suburban counties 
of New York City is not an unduly circumscribed job search.
7 Respondent takes issue with Co
operman™s failure to apply 
for teaching or tutoring positions.  With the exception of apply-
ing for some substitute teaching work, Cooperman focused her 
job search on principal and assi
stant principal positions.  Board 
precedent is clear that ﬁthe discriminatee is equally not required 
to accept employment which is not at least the same or better 
than the work from which he 
had been discriminatorily dis-
charged.ﬂ  
Fugazy Continental Corp.
, 276 NLRB 1334, 1336 
(1985), enfd. 817 F.2d 979 (2d Cir. 1987).  In other words, ﬁit 
is well established that a discriminatee™s obligation to mitigate 
an employer™s backpay liability 
requires only that the discrimi-
natee accept substantially equivalent employment.ﬂ 
Minette 
Mills, Inc., 316 NLRB 1009, 1010 (1995).  Clearly, teaching 
and tutoring, were not ﬁsubstan
tially equivalentﬂ in terms of 
pay8 or duties to the administrative and supervisorial responsi-
                                                          
 7 Notably, and contrary to Responde
nt™s claims, Cooperman™s failure 
to obtain interim employment, despite
 her efforts, does not provide 
evidence of the inadequacy of her job search.  
NLRB v. Cashman Auto 
Co. and Red Cab Co.
, 223 F.2d 832, 836 (1st Cir.
 1955) (ﬁ‚Success™ is 
not the measure of the sufficiency of [the discriminatee™s] search for 
interim employment; the law ﬁonly requires an honest good faith ef-

fortﬂ); 
Midwestern Personnel Services, 
supra
 at 627 (2006); 
NLRB v. 
Miami Coca-Cola Bottling Co.
, 360 F.2d 569, 575Œ576 (5th Cir. 1966) 
(respondent cannot meet its burden of proof merely by presenting evi-

dence of lack of employee success in obtaining interim employment or 
of so-called ﬁincredibly low earnings). 
8 Cooperman testified that she contacted the New York City public 
schools and was told that with her 
level of experience she would earn 
around $55Œ$65,000 annually as a teacher.  This was less than the 
$75,000 per year she was earning at the time of her discharge.  I have 

no doubt that had Cooperman sought 
and obtained interim employment 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 562 
bilities involved in the instructional supervisor position from 
which Cooperman was unlawfull
y terminated.  While a dis-
criminatee, generally speaking, is not obligated to seek the 
same type of interim employment as that from which she was 
discharged, and while ﬁinstruc
tional supervisorﬂ does not ap-
pear to be a widely-used job title or position, it is notable that 
Respondent suggests nothing 
more equivalent to the instruc-
tional supervisorŠwhich involve
d responsibility for scheduling 
classes, assigning teachers, and generally overseeing instruction 
and assessment of studentsŠthan 
an assistant principal or a 
principal position.
9  Cooperman met the threshold requirements 
for those administrative positions, was qualified and certified 
for them, and her applications 
were accepted based on her ex-
perience and credentials.  In many cases, she was called for 
interviews.  Until April 2007, when Cooperman stopped seek-
ing interim positions and focu
sed on developing her own busi-
ness, she was continua
lly finding many assistant principal and 
principal openings to apply for.  Although unsuccessful, this 
was not an unreasonable search 
for her to make.  Based on the 
record, these positions appear ﬁs
ubstantiallyﬂ equivalent to the 
position she was fired fromŠwhich is not something Cooper-
man must prove, but the fact of which further undermines Re-
spondent™s complaint about Cooperman™s job search.
10 b.  Cooperman™s self-employment 
It is well settled under Board 
precedent that self-employment 
is an adequate and proper way fo
r a discriminatee to attempt to 
mitigate loss of wages.  
Cassis Management Corp.
, 336 NLRB 961, 968Œ969 (2001); 
Black Magic Resources, Inc.
, 317 NLRB 
721, 722 (1995); 
Fugazy Continental Corp.
, 276 NLRB at 1334 
(citing Heinrich Motors
, 166 NLRB 783 (1967), enfd. 403 F.2d 
145 (2d Cir. 1968)).  There is no requirement that the self-
employment be a financial succe
ss.  ﬁThe fact that a self-
employed discriminatee is not 
successful in his business does 
not demonstrate that he was 
not engaged in full-time self-
employment because ‚the principle of mitigation of damages 
does not require success; it onl
y requires an honest good faith 
effort.™ﬂ  
Aircraft & Helicopter Leasing
, 227 NLRB at 646, 
646Œ647 (1976), enfd. 570 F.2d 351 (9th Cir. 1978), quoting 
Heinrich Motors, Inc.
, 166 NLRB at 784. 
                                                                                            
 as a teacher, at wages substantially 
less than she earned as an instruc-
tional supervisor at Lorge, that Re
spondent would have argued that she 
had failed to seek substantially equiva
lent work and that this should be 
held against her. 
9 Avon Convalescent 
Center, 219 NLRB 1210, 1215 (1975), enfd. in 
relevant part 549 F.2d 1080 (6th Cir. 1977); 
EL Plastics Corp.
, 314 
NLRB 1056, 1058 (1994); 
De Jana Industries
, 305 NLRB 845, 846 fn. 
6 (1991). 
10 Respondent is wrong to claim th
at Cooperman™s application for 
substitute teaching positions establishes that teaching jobs are ﬁsubstan-
tially equivalentﬂ to her position at The Lorge School.  To satisfy her 

duty to mitigate, an employee is re
quired to accept only substantially 
equivalent employment, but may look for and accept work more 
broadly.  
Fugazy Continental Corp.
, 276 NLRB at 1336.  Seeking a 
position, such as a substitute teachin
g position, does not show, or even 
suggest, that it is substantially equivalent to the instructional supervi-
sors job or that there was a duty 
to broadly seek teaching positions 
instead of the administrative positi
ons on which Cooperman focused 
her efforts. 
After April 30, 2007, Cooperman stopped actively looking 
for work (although she continued to go on a few interviews 
generated from her previous jo
b search) and began actively 
working towards the opening of a gourmet food store and cater-
ing business.  This business was incorporated in June 2007, and 
a lease signed in September 2007.  The store opened in May 
2008, but never earned any income for Cooperman. 
Respondent objects to this effort by Cooperman.  Respon-
dent complains that Cooperman™s effort to open a business in 
something she had no prior experi
ence in should invalidate the 
enterprise as a legitimate effort at mitigation.   But I am un-
aware (and Respondent points to none) of any obligation that a 
discriminatee remain in the same field or limit self-employment 
to a retail business with which the discriminatee has prior ex-
perience.  The principle of mitigation requires an honest and 
good-faith effort consistent with an inclination to work and be 
self-sufficient.  Based on Co
operman™s testimony about the 
efforts and time she put into th
e creation and establishment of 
this business, it certainly appears to be a legitimate effort at 
self-employment, even if ultimately unsuccessful. 
Respondent also complains abou
t the length of time it took 
Cooperman to establish her bus
iness.  Essentially, from May 
2007 until her retail business opened its doors, in May 2008, 
Cooperman devoted herself to establishing her business from 
scratch; she was not actively se
arching for other paid employ-
ment during this time.  A year
 is a long time, and Respondent 
objects to having to pay back
pay for Cooperman during this 
period.  But Respondent™s indi
gnation is not buttressed with 
any evidence that the year it took to launch the food store and 
catering business was longer than Cooperman reasonably 
needed.  It is not buttressed w
ith any evidence that Cooperman 
did not devote herself fulltime to 
the task of conceiving, devel-
oping, and establishing the new business.  Without such evi-
dence, Respondent™s cont
ention cannot prevail. 
Cooperman described a comprehe
nsive effort to develop a 
business plan, search for a suitable commercial location, rent 

space, interview and hire architects, and design the business.  
Once a building was found and space rented, Cooperman was 
intimately involved in every aspect of hiring, and designing 
menus and readying the business for opening.  Cooperman is 
under no obligation to further co
rroborate this credited testi-
mony.  The burden is on Respondent to contradict it.  
Heinrich Motors v. NLRB
, 403 F.2d 145, 149 (2d Cir. 1968).  Based on 
the evidence, I am in no position to
 conclude that a year is an 
inordinate amount of time for Cooperman to spend planning 
and developing the business before its doors actually opened.  
Respondent offers no evidence to support the claim that it is an 
inordinate amount of time.  It certainly is not self-evident that 
Cooperman took too long to start her business or was not, as her 
testimony suggests, actively engaged in the development of the 
business for that year.  Given this, and given that it is Respon-
dent™s burden to establish the unreasonableness of Cooperman™s 
efforts, and given the maxim that any doubts must be resolved in 
favor of the discriminatee and against the wrongdoer, there is no 
grounds to limit Cooperman™s backpay based on the length of 
time she spent conceiving and establishing her business. 
After all, the touchstone, for measuring mitigation efforts is 
ﬁ[a] good faith effortﬂ demonstr
ated by ﬁconduct consistent 
 LORGE SCHOOL
 563
with an inclination to work and 
to be self supporting.ﬂ  This is 
ﬁbest evidenced not by a purely mechanical examination of the 
number or kind of applications for work which have been 
made, but rather by the sincerity and reasonableness of the 
efforts made by an individual in 
his circumstances to relieve his 
unemployment.ﬂ  
Henrich Motors, supra.  Under this standard, 
it is difficult to say, and in 
this case entirely unproven, that 
Cooperman™s launching of her food store was anything other 
than a sincere and reasonable effort to relieve unemployment.  
It is consistent with an inclinat
ion to work and to be self sup-
porting.  That fact that, in the end, it made no money for Coop-
erman, does not undermine the r
easonableness or sincerity of 
the effort, and does not warrant reduction in backpayŠeither 
for the period spent putting the business together or the time 
spent operating the business.  
Sioux Falls Stock Yards Co.
, 236 NLRB 543, 564 (1978) (ﬁit is not a defense to Robinson™s con-
tinuing efforts to build his own business during the backpay 
period that he did not make more
 money in his business or that 
some of his time was spent in acquiring additional skills and 
equipment. It therefore is found that Robinson should be made 
whole in accordance with the specificationﬂ); 
Heinrich Motors.
, 166 NLRB at 784 (ﬁThe time spent by an entrepreneur in seek-
ing business opportunities is in 
these circumstances necessarily 
related to his self-employm
ent.ﬂ) and fn. 10, citing 
Cornell v. 
T.V. Development Corp.
,  215 N.E. 2d 349, 352 (NY 1966) 
(ﬁwhere at the time of
 trial the plaintiff™s
 self-employment had 
amounted principallyŠif not sole
lyŠto his efforts to become 
self-employed: ‚. . . the proof shows that the plaintiff was bor-
rowing funds to form a corporation for the purpose of going 
into the electronic business. At the time of trial, the corporation 
had no bank account; it owned no a
ssets; and the plaintiff re-
ceived no employment income afte
r his discharge, but did re-
ceive $600 in unemployment insurance payments™ﬂ), pet. for 
review denied 403 F.2d 145 (2d Cir. 1968). 
3.  Respondent™s challenge to the underlying Board Order 
In its answer to the compliance specification, but not at the 
trial, and not in its posttrial brie
f, Respondent contended, as an 
affirmative defense, that ﬁ[t]he specification was issued prior to 
a valid Board Order since the two Board Members do not con-
stitute a quorum under Section 3(b) of the Act.ﬂ 
I reject this defense, for seve
ral reasons.  And, in doing so, I 
do not reach the issue of whether an affirmative defense, raised 
in an answer, is waived by the failure to ever mention the de-
fense again.  As referenced, th
e defense was not mentioned by 
Respondent at trial, it is not
 mentioned in Respondent™s post-
trial brief.  Under these circum
stances, a strong argument that 
Respondent has abandoned this defense may be made. 
But the waiver problems are more profound than that.  Re-
spondent™s defense is 
an attack on the jurisdiction of the Board 
to issue its underlying decision and 
order in this matter.  That 
order was a final Board order requiring Respondent to offer 
reinstatement to Cooperman and make her whole for losses 
resulting from her discharge.  
Respondent could have, but did 
not, present this jurisdictional issue to the Board during the 
litigation that resulted in the Board™s order.  Respondent could 
have, but did not, attempt to raise this issue to the court of ap-
peals during the litigation that resulted in the Court™s enforce-
ment of the Board™s order.  Accordingly, with the Board™s order 
judicially-enforced, the issue of the Board™s authority to issue 
that order is settled by the doctrine of res judicata. 
Respondent contends in its answ
er that ﬁ[b]ecause this is a 
matter of the authority of the Board, Respondent is not pre-
cluded from raising the issue at this stage of the proceeding.ﬂ  
This contention is without force under the circumstances.  
Whether raised or not, the Board™s authority to issue its order 
was, at least implicitly, before the Second Circuit Court of Ap-
peals when it ordered enforcement of the Board™s order in this 
case.  
Stoll v. Gottlieb
, 305 U.S. 165, 171Œ172 (1938) (ﬁEvery 
court in rendering a judgment taci
tly, if not expressly, deter-
mines its jurisdiction over the parties and the subject matterﬂ).  
The Board™s order is judicially enforced and these supplemen-
tary proceedings to determine what is owed under the Board™s 
judicially-enforced order are not a forum for attacks on the 
validity of the underlying order.  That the question is one of the 
Board™s authority to actŠin other words, of jurisdictionŠ
makes no difference.  ﬁIt has long 
been the rule that principles 
of res judicata apply to ju
risdictional determinationsŠboth 
subject matter and personal.ﬂ  
INS Corp. of Ireland, Ltd. v. 
Compagnie des Bauxites de Guinee
, 456 U.S. 694 fn. 9 (1982).  
ﬁA party that has had an opportunity to litigate the question of 
subject-matter jurisdiction may not . . . reopen that question in a 
collateral attack upon an a
dverse judgment.ﬂ Id.; see 
United States v. Bigford
, 365 F.3d 859, 865 (10th Cir. 2004) (ﬁas long 
as a party had an opportunity
 to litigate the jurisdictional issue, 
it is not subject to collateral attack.ﬂ); 
Weininger v. Castro
, 462 
F.Supp. 457, 472 (S.D.N.Y. 2006) 
(ﬁThe same preclusive effect 
occurs where a party had an opportunity to litigate jurisdiction 
but chose not to do so: ﬁA party that has had an opportunity to 
litigate the question of subject-matter jurisdiction may not – 
reopen that question in a colla
teral attack upon an adverse 
judgmentﬂ);  Corbett v. MacDonald Moving Services, 
124 F.3d 
82, 88Œ89 (2d Cir. 1997); 
Nemaizer v. Baker
, 793 F.2d 58, 65 
(2d Cir. 1986) (ﬁEven if a court does not expressly rule on mat-

ters relating to its exercise of jurisdiction, if the parties 
could have challenged the court™s power to hear a case, then res judi-
cata principles serve to bar them from later challenging it col-
laterallyﬂ) (court™s emphasis).  The issue is settled as to this 
party in this matter. 
Finally, even if I were to re
ach the merits of Respondent™s 
jurisdictional contention, I would not accept it.  The Board has 
clearly and repeatedly taken the view, since December 31, 
2007, when the expiration of Board members™ terms left only 
two sitting members of the Board, that it has the authority to 
issue decisions and orders in unf
air labor practice and represen-
tation cases.  See, e.g., 
Regency Grande Nursing & Rehabilita-
tion Center, 354 NLRB No. 93, slip op. at 1 fn. 1 (2009), and 
many other recent decisions.  I am, of course, bound by Board 
precedent.  
Waco, Inc.
, 273 NLRB 746, 749 fn. 14 (1984) (ﬁIt 
is for the Board, not the judge, 
to determine whether that prece-
dent should be variedﬂ).  
Los Angeles New Hospital
, 244 NLRB 
960, 962 fn. 4 (1979), enfd. 640 F.2d 1017 (9th Cir. 1981) (ad-
ministrative law judge bound to apply established Board prece-
dent that neither the Board 
nor the United States Supreme 
Court has reversed).  Board prece
dent clearly requires rejection 
of Respondent™s contention. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 564 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 SUPPLEMENTAL ORDER 
IT IS HEREBY ORDERED
 that the Respondent, The Lorge 
                                                          
 11 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
School, New York, New York, its officers agents, successors, 
and assigns, shall   Satisfy the obligation to make discriminatee Linda Cooper-

man whole the following by paying her $129,003.34, with in-
terest thereon to be added, accrued to the date of payment 
computed in the manner described in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987), minus tax and withhold-
ings required by Federal and State laws. 
  